Exhibit 1 JOINT FILING AGREEMENT This Joint Filing Agreement, dated as of July 19, 2010, is entered into by and among BAM Management, LLC, a Delaware limited liability company, AM Investment Partners, LLC, a Delaware limited liability company,, BAM Opportunity Fund SPV, LLC, a Delaware limited liability company, Ross Berman, an individual, Hal Mintz, an individual , Adam Stern, an individual, and Mark Friedman, an individual (all of the foregoing are collectively referred to herein as the "Filing Entities"). Each of the Filing Entities may be required to file with the United States Securities and Exchange Commission a statement on Schedule 13G (and amendments thereto) with respect to shares of common stock, par value $0.001 per share, of Genta Incorporated, a Delaware corporation, beneficially owned by them from time to time. Pursuant to and in accordance with Rule 13(d)(1)(k) promulgated under the Securities Exchange Act of 1934, as amended, the parties hereby agree to file a single statement on Schedule 13G (and any amendments thereto) on behalf of each of the parties, and hereby further agree to file this Joint Filing Agreement as an exhibit to such statement, as required by such rule. This Joint Filing Agreement may be terminated by any of the Filing Entities upon one week's prior written notice or such lesser period of notice as the Filing Entities may mutually agree. Executed and delivered as of the date first above written. BAM Opportunity Fund SPV, LLC By:BAM Management, LLC its Manager By: /s/ Ross Berman Name:Ross Berman Title:Managing Member BAM Management, LLC By: /s/ Ross Berman Name:Ross Berman Title:Managing Member AM Investment Partners, LLC By: /s/ Adam Stern Name:Adam Stern Title:Managing Member /s/ Ross Berman Ross Berman /s/ Hal Mintz Hal Mintz /s/ Adam Stern Adam Stern /s/ Mark Friedman Mark Friedman
